


Exhibit 10.26
 


 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of June 1, 2007, by and
between Burlington Coat Factory Warehouse Corporation, a Delaware corporation
(the “Company”), and Kristine Breuer (“Executive”).
 
WHEREAS, the Company desires to employ Executive during the Employment Period,
and Executive is willing to accept employment with the Company, on the terms and
conditions set forth herein; and
 
WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are a material
inducement to enter into this Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.  Definitions.  In this Agreement:
 
“Base Salary” has the meaning given to that term in Section 3(a).
 
“Board” means the Board of Directors of the Company.
 
“Cause” means Executive (i) is convicted of a felony or other crime involving
dishonesty towards the Company or any of its Subsidiaries or material misuse of
property of the Company or any of its Subsidiaries; (ii) engages in willful
misconduct or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers or an intentional act of dishonesty or
disloyalty in the course of Executive’s employment; (iii) refuses to perform
Executive’s material obligations under this Agreement (except in connection with
a Disability) as lawfully and reasonably directed by the Board or the Company’s
chief executive officer, which failure is not cured within 15 days after written
notice thereof to Executive; (iv) misappropriates one or more of the Company’s
or any of its Subsidiaries material assets or business opportunities; or (v)
breaches Sections 5, 6 or 7 hereof which breach, if capable of being cured, is
not cured within 10 days of written notice thereof has been delivered to
Executive.  The Company may allow Executive an extension of time to cure a
breach if the Board, in its sole discretion, determines that such extension is
appropriate under the circumstances.
 
“Company” has the meaning set forth in the preamble above; together with its
Subsidiaries and affiliates.
 
“Confidential Information” has the meaning given to that term in Section 5(a).
 
“Court” has the meaning given to that term in Section 7(b).
 
“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s position with the Company and its
Subsidiaries for a continuous period of 180 days as a result of any mental or
physical disability or incapacity, as determined under the definition of
disability in the Company’s long-term disability plan so as to qualify Executive
for benefits under the terms of that plan or as determined by an independent
physician to the extent no such plan is then in effect.  Executive shall
cooperate in all respects with the Company if a question arises as to whether
Executive has become disabled (including, without limitation, submitting to an
examination by a medical doctor or other health care specialists selected by the
Company and authorizing such medical doctor or such other health care specialist
to discuss Executive’s condition with the Company).
 


--------------------------------------------------------------------------------



“Employment Period” means the period commencing on August 1, 2007 or such
earlier date as Executive designates by written notice to the Company (the
“Commencement Date”) and ending on the Expiration Date or such earlier date as
contemplated in the proviso to Section 4(a).
 
“Expiration Date” means the third anniversary of the Commencement Date;
provided, that if a written notice is not given by the Company at least ninety
(90) days prior to such anniversary (or any subsequent anniversary if this
Agreement is extended) stating that such party is electing not to extend the
Employment Period, then the Expiration Date will automatically be extended to
the next anniversary of the date hereof.
 
“Expiration Year” means the calendar year in which the Employment Period
expires.
 
“Good Reason” means the occurrence of any of the following events without the
written consent of Executive: (i) a material diminution of Executive’s duties or
the assignment to Executive of duties that are inconsistent in any substantial
respect with the position, authority or responsibilities associated with
Executive’s position as set forth pursuant to Section 2(b), other than any such
authorities, duties or responsibilities assigned at any time which are by their
nature, or which are identified at the time of assignment, as being temporary or
short-term; (ii) the Company’s requiring Executive to be based at a location
which is fifty (50) or more miles from Executive’s principal office location on
the Commencement Date; or (iii) a material breach by the Company of its
obligations pursuant to this Agreement (including, without limitation, its
obligations pursuant to Section 3) (which such breach goes uncured after notice
and a reasonable opportunity to cure).
 
“Termination Year” means the calendar year in which the Employment Period is
terminated.
 
“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.
 
“Work Product” has the meaning given to that term in Section 6.
 
2.  Employment, Position and Duties.
 
(a)  The Company shall employ Executive and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the Employment Period.
 
(b)  During the Employment Period, Executive shall serve as Executive Vice
President and Head of Human Resources of the Company and shall perform the
normal duties, responsibilities and functions of an executive officer of a
company of a similar size and type and shall have such power and authority as
shall reasonably be required to enable Executive to perform Executive’s duties
hereunder, subject to the power and authority of the Board to expand or limit
such duties, responsibilities, functions, power and authority and to overrule
actions of officers of the Company in a manner consistent with the traditional
responsibilities of such office.
 
(c)  During the Employment Period, Executive shall (i) render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries which are consistent with Executive’s position as
the Board may from time to time direct, (ii) report to the Board or the
Company’s chief executive officer and shall devote Executive’s best efforts and
Executive’s full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company and its Subsidiaries and (iii) submit to the Board
all business, commercial and investment opportunities presented to Executive or
of which Executive becomes aware which relate to the business of the Company and
its Subsidiaries, and unless approved by the Board in writing, Executive shall
not pursue, directly or indirectly, any such opportunities on Executive’s own
behalf.  Executive shall perform Executive’s duties, responsibilities and
functions to the Company and its Subsidiaries hereunder to the best of
Executive’s abilities in a diligent, trustworthy and professional manner.
 
2

--------------------------------------------------------------------------------


3.  Compensation and Benefits.
 
(a)  During the Employment Period, Executive’s base salary shall be a minimum of
Two Hundred Sixty Thousand Dollars ($260,000) per annum (as increased or
decreased in accordance with this Agreement from time to time, the “Base
Salary”), which salary shall be payable by the Company in regular installments
in accordance with the Company’s general payroll practices (in effect from time
to time).  Executive’s Base Salary will be subject to annual review and increase
or decrease (but not below the Base Salary in effect on the date of this
Agreement) by the Board during the Employment Period.
 
(b)  Executive shall be entitled to participate in the Company’s Senior
Management Bonus Plan approved by the Board or a committee thereof, as in effect
from time to time.  The target bonus under the Senior Management Bonus Plan for
the fiscal year June 3, 2007 to May 31, 2008 is 50% of Base Salary.
 
(c)  The Board, or a committee or appointee thereof, during the term of this
Agreement, shall review annually, or at more frequent intervals which the Board
determines is appropriate, Executive’s compensation and may award Executive
compensation as the Board deems appropriate in its sole discretion; provided,
however, that Executive’s base salary shall not be reduced pursuant to any such
review or otherwise.
 
(d)  Executive shall be entitled to twenty days of paid vacation each calendar
year in accordance with the Company’s policies, which if not taken in any year
may not be carried forward to any subsequent calendar year and no compensation
shall be payable in lieu thereof.  Such vacation will accrue as of January 1 of
each year, except that during the remainder of the 2007 calendar year, Executive
shall accrue twenty days of paid vacation pro rated for the number of full
calendar months remaining in the calendar year in which the Employment Period
commences.
 
(e)  During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the course of performing
Executive’s duties, responsibilities and functions under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.
 
(f)  Executive shall be entitled to participate, on the same basis as other
executives of comparable level in the Company, in any compensation, bonus,
incentive, award, deferred compensation, pension, retirement, stock award, stock
option or other benefit, plan or arrangement of the Company (including, without
limitation, any plan sponsored by the entity owning or controlling the Company,
or any affiliate of such entity) now existing or hereafter adopted; provided,
however, the Company may restrict or exclude Executive’s participation in any
such plan, or the benefits thereunder, on such terms and conditions as the
Company shall in its sole discretion determine, if at any time Executive has
asked for and received approval from Company that her regular work schedule be
reduced to fewer than the number of hours required to qualify for said benefit,
plan or arrangement...  Executive also shall be entitled to hospital, health,
disability, medical and life insurance, and any other benefits enjoyed, from
time to time, by other salaried employees of the Company of comparable level,
all upon terms as favorable as those enjoyed by other salaried employees of
comparable level of the Company.  Notwithstanding anything in this Section 3(f)
to the contrary, if the Company adopts any change in the benefits provided for
other salaried employees of the Company of comparable level, and such policy is
uniformly applied to all such employees of the Company (and any successor or
acquirer of the Company, if any), then no such change shall be deemed a breach
by the Company of this Section 3(f).
 
(g)  Executive will be indemnified, held harmless and defended for acts
performed (or omissions made) in Executive’s capacity as an officer or director
of the Company to the fullest extent specified in the Company’s certificate of
incorporation and bylaws and as permitted under Delaware law.
 
(h)  For the calendar year 2007, the Company will pay Executive a bonus equal to
the amount of matching contribution that the Company would have made to the
Company’s 401(k) plan on behalf of Executive if Executive had been eligible to
participate in such plan and had made the maximum allowable  participant
contribution to such plan.  Such bonus will be payable at the same time the
Company makes matching contributions to the Company’s 401(k) plan on behalf of
participants thereunder.
 
3

--------------------------------------------------------------------------------

 
 
(i)  For the period from the Commencement Date to the time Executive shall
become eligible for participation in the Company’s health and medical plans, the
Company shall reimburse Executive for the excess of the costs paid by Executive
to her former employer for the purchase of continuation of health benefits under
the Consolidated Omnibus Budget Reconciliation Act as administered by such
company over Executive’s contribution to such plans if she had continued in such
employer’s employ.
 
4.  Termination and Payment Terms.
 
(a)  The Employment Period shall end on the Expiration Date; provided, that (i)
the Employment Period shall terminate prior to such date immediately upon
Executive’s resignation, death or Disability and (ii) the Employment Period may
be terminated by resolution of the Board, with or without Cause at any time
prior to such date.  Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive.
 
(b)  If the Employment Period is terminated prior to the Expiration Date:
 
(i)  (A) by resolution of the Board (other than for Cause) or by Executive
resigning for Good Reason or (B) if the Employment Period expires on the
Expiration Date, Executive shall be entitled to receive (1) all previously
earned and accrued but unpaid Base Salary and vacation and unpaid business
expenses up to the date of such termination or the Expiration Date, as
applicable, (2) any bonus (if any) earned by Executive for the fiscal year prior
to the Termination Year or the Expiration Year, as applicable, but then unpaid,
(3) the pro rata portion of Executive’s target bonus during the Termination Year
or the Expiration Year, as applicable, to the extent targets thereunder are
achieved for such year, after such termination or expiration, pro rated based on
the number of days of the Termination Year or the Expiration Year, as
applicable, prior to the date of termination or the Expiration Date, as
applicable, which payment shall be made when the bonus payments for such
Termination Year or the Expiration Year, as applicable, are otherwise due; (4)
severance pay in the full amount of Base Salary at the time of termination or
expiration from the date of termination or the Expiration Date, as applicable,
through the period ending on the first anniversary of the date of termination or
the Expiration Date, as applicable; (5) full continuation of Executive’s
hospital, health, disability, medical and life insurance benefits during the one
year severance period (to the extent any of those benefits cannot be provided by
Company during the one year severance period, the Company will provide Executive
with a sum of money calculated to permit Executive to obtain the same benefits
individually, grossed up for tax purposes so that Executive remains whole) which
benefit shall not reduce the period of Executive’s entitlement to “COBRA”
(defined below) and (6) upon expiration of the one year period during which
payments or benefits are made or provided, as the case may be, under the
preceding sub-clause (5) of this Section 4(d) of this Agreement, Executive shall
be entitled to purchase continuation of health benefits under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) to the extent then legally
permissible and upon the same terms and conditions as made available to other
former employees of the Company
 
(ii)  for any other reason, including as a result of Executive’s death,
Disability, voluntary resignation for other than Good Reason or by resolution of
the Board for Cause, Executive’s sole entitlement shall be to receive all
previously earned and accrued but unpaid Base Salary, vacation and unpaid
business expenses up to the date of such termination or expiration and Executive
shall not be entitled to any further Base Salary, bonus payments or benefits for
that year or any future year, except as required by law, or to any other
severance compensation of any kind.
 
(c)  Executive agrees that:  (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(3), 4(b)(i)(4),4(b)(i)(5) and
4(b)(i)(6), if any, if and only if Executive has executed and delivered the
Release attached as Exhibit A and seven (7) days have elapsed since such
execution without any revocation thereof by Executive and Executive has not
breached as of the date of termination of the Employment Period the provisions
of Sections 5, 6 and 7 hereof and does not breach such sections or such
covenants at any time during the period for which such payments or services are
to be made; and (ii) the Company’s obligation to make such payments and services
will terminate upon the occurrence of any such breach during such period.
 
 
4

--------------------------------------------------------------------------------

 
(d)  Except as stated above, any payments pursuant to Section 4(b) shall be paid
by the Company in regular installments in accordance with the Company’s general
payroll practices, and following such payments the Company shall have no further
obligation to Executive pursuant to this Section 4 except as provided by
law.  All amounts payable to Executive as compensation hereunder shall be
subject to all customary withholding, payroll and other taxes.  The Company
shall be entitled to deduct or withhold from any amounts payable to Executive
any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes imposed with respect to Executive’s compensation or other
payments or Executive’s ownership interest in the Company (including, without
limitation, wages, bonuses, dividends, the receipt or exercise of equity options
and/or the receipt or vesting of restricted equity).
 
(e)  Executive hereby agrees that except as expressly provided herein, no
severance compensation of any kind, nature or amount shall be payable to
Executive and except as expressly provided herein, Executive hereby irrevocably
waives any claim for severance compensation.
 
(f)  Except as provided in Sections 4(b)(i) and 4(b)(ii) above, all of
Executive’s rights pursuant to Sections  3(d), 3(d), 3(e), 3(f),3(h) and 3(i)
shall cease upon the termination of the Employment Period.
 
5.  Confidential Information.
 
(a)  Executive acknowledges and agrees that the information, observations and
data (including trade secrets) obtained by Executive while employed by the
Company and its Subsidiaries concerning the business or affairs of the Company
and its Subsidiaries are the confidential information (“Confidential
Information”), and the property, of the Company and/or its
Subsidiaries.  Without limiting the foregoing, the term “Confidential
Information” shall be interpreted as broadly as possible to include all
observations, data and other information of any sort that are (i) related to any
past, current or potential business of the Company or any of its Subsidiaries,
and any other business related to any of the foregoing, and (ii) not generally
known to and available for use by those within the line of business or industry
of the Company or by the public (except to the extent such information has
become generally known to and available for use by the public as a direct or
indirect result of Executive’s acts or omissions) including all (A) Work Product
(as defined below); (B) information concerning development, acquisition or
investment opportunities in or reasonably related to the business or industry of
the Company or any of its Subsidiaries of which Executive is aware or becomes
aware during the term of his employment; (C) information identifying or
otherwise concerning any current, former or prospective suppliers, distributors,
contractors, agents or customers of the Company or any of its Subsidiaries; (D)
development, transition, integration and transformation plans, methodologies,
processes and methods of doing business; (E) strategic, marketing, promotional
and financial information (including all financial statements), business and
expansion plans, including plans and information regarding planned, projected
and/or potential sales, pricing, discount and cost information; (F) information
identifying or otherwise concerning employees, independent contractors and
consultants; (G) information on new and existing programs and services, prices,
terms, and related information; (H) the terms of this Agreement; (I) all
information marked, or otherwise designated, as confidential by the Company or
any of its Subsidiaries or which Executive should reasonably know is
confidential or proprietary information of the Company or any of its
Subsidiaries; (J) all information or materials similar or related to any of the
foregoing, in whatever form or medium, whether now existing or arising hereafter
(and regardless of whether merely stored in the mind of Executive or employees
or consultants of the Company or any of its Subsidiaries, or embodied in a
tangible form or medium); and (K) all tangible embodiments of any of the
foregoing.
 
(b)  Therefore, Executive agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Executive must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information), Executive shall not disclose to any unauthorized person or entity
or use for Executive’s own purposes any Confidential Information without the
prior written consent of the Board, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a direct or indirect result of Executive’s acts or
omissions.  Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information (including any Work
Product (as defined below)) or the business of the Company and its Subsidiaries
which Executive may then possess or have under Executive’s control and if, at
any time thereafter, any such materials are brought to Executive’s attention or
Executive discovers them in his possession or control, Executive shall deliver
such materials to the Company immediately upon such notice or discovery.
 
 
5

--------------------------------------------------------------------------------

 
6.  Intellectual Property, Inventions and Patents.  Executive acknowledges and
agrees that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, specifications, designs, analyses,
drawings, reports, patents and patent applications, processes, programs,
systems, software, firmware, materials, plans, sketches, models, know-how,
devices, developments, data, databases, technology, trade secrets, works of
authorship, copyrightable works and mask works (whether or not including any
confidential information) and all registrations or applications related thereto,
all other intellectual property or proprietary information and all similar or
related information (whether or not patentable or copyrightable and whether or
not reduced to tangible form or practice) which relate to the Company’s or any
of its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company or its Subsidiaries (“Work Product”) shall be deemed to be “work made
for hire” (as defined in the Copyright Act, 17 U.S.C.A. §101 et seq., as
amended) and owned exclusively by the Company.  To the extent that any Work
Product is not deemed to be “work made for hire” under applicable law, and all
right, title and interest in and to such Work Product have not automatically
vested in the Company, Executive hereby (A) irrevocably assigns, transfers and
conveys, and shall assign transfer and convey, to the full extent permitted by
applicable law, all right, title and interest in and to the Work Product on a
worldwide basis to the Company (or such other person or entity as the Company
shall designate), without further consideration, and (B) waives all moral rights
in or to all Work Product, and to the extent such rights may not be waived,
agrees not to assert such rights against the Company or its respective
licensees, successors or assigns.  Executive shall, at the Company’s expense,
execute all documents and perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish, confirm, evidence,
effectuate, maintain, protect, enforce, perfect, record, patent or register any
of the Company’s rights hereunder (including, without limitation, assignments,
consents, powers of attorney and other instruments).
 
7.  Non-Compete, Non-Solicitation.
 
(a)  In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges and agrees that during the course of
Executive’s employment with the Company and its Subsidiaries Executive shall
become familiar, and during Executive’s employment with the Company and its
Subsidiaries, Executive has become familiar, with the Company’s trade secrets
and with other Confidential Information and that Executive’s services have been
and shall be of special, unique and extraordinary value to the Company and its
Subsidiaries, and therefore, Executive agrees that, during his or her employment
with the Company and for a period of one year thereafter (the “Non-Compete
Period”; provided, that if Executive’s employment is terminated by the Company
with Cause, the Non-Compete Period shall terminate on the date of such
termination), Executive shall not directly or indirectly (whether as an owner,
partner, shareholder, agent, officer, director, employee, independent
contractor, consultant or otherwise) own any interest in, operate, invest in,
manage, control, participate in, consult with, render services for (alone or in
association with any person or entity), in any manner engage in any business
activity on behalf of a Competing Business within any geographical area in which
the Company or its Subsidiaries operates or plan to operate.  Nothing herein
shall prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation.  For purposes of this paragraph, “Competing Business” means each of
the following entities, together with their respective subsidiaries and
affiliates:  TJ Maxx, Marshalls, Ross Stores, Stein Mart, Century 21, Forman
Mills, Schottenstein Stores and Daffy Dan’s.
 
(b)  During the Non-Compete Period, Executive shall not, directly or indirectly,
and shall ensure that any person or entity controlled by Executive does not, (i)
induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an executive of the Company or any Subsidiary at any time
within the one year period before Executive’s termination from
employment,                     
 
 
6

--------------------------------------------------------------------------------

 
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, engage in or assist any
person or entity in engaging in any Competing Business or in any material way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any Subsidiary (Executive understands that
any person or entity that Executive contacted during the one year period prior
to the date of Executive’s termination of employment for the purpose of
soliciting sales from such person or entity shall be regarded as a “potential
customer” of the Company and its Subsidiaries as to whom the Company has a
protectible proprietary interest) or (iv) make or solicit or encourage others to
make or solicit directly or indirectly any defamatory statement or communication
about the Company or any of its Subsidiaries or any of their respective
businesses, products, services or activities (it being understood that such
restriction shall not prohibit truthful testimony compelled by valid legal
process).
 
8.  Enforcement.
 
(a)  Executive acknowledges and agrees that the Company entered into this
Agreement in reliance on the provisions of Sections 5, 6 and 7 and the
enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business of the Company and its Subsidiaries
and other Confidential Information and goodwill of the Company and its
Subsidiaries to the extent and for the periods of time expressly agreed to
herein.  Executive acknowledges and agrees that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its Subsidiaries now existing or to be developed in the
future.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.
 
(b)  Notwithstanding any provision to the contrary herein, the Company or its
Subsidiaries may pursue, at its discretion, enforcement of Sections 5, 6 and 7
in any court of competent jurisdiction (each a “Court”).
 
(c)  Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.  More specifically, if any Court
determines that any of the covenants set forth in Sections 5, 6 and 7 are
overbroad or unreasonable under applicable law in duration, geographical area or
scope, the parties to this Agreement specifically agree and authorize such Court
to rewrite this Agreement to reflect the maximum duration, geographical area
and/or scope permitted under applicable law.
 
(d)  Because Executive’s services are unique and because Executive has intimate
knowledge of and access to Confidential Information and Work Product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Sections 5, 6 and 7, and any breach of the terms of Sections 5, 6 and
7 would result in irreparable injury and damage to the Company and its
Subsidiaries for which the Company and its Subsidiaries would have no adequate
remedy at law.  Therefore, in the event of a breach or threatened breach of
Sections 5, 6 and 7, the Company or its successors or assigns, in addition to
any other rights and remedies existing in their favor at law or in equity, shall
be entitled to seek specific performance and/or immediate injunctive or other
equitable relief from a Court in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security), without having
to prove damages.  The terms of this Section 8 shall not prevent the Company or
any of its Subsidiaries from pursuing any other available remedies for any
breach or threatened breach of this Agreement, including the recovery of damages
from Executive.
 
9.  Executive’s Representations.  Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, except that
 
 
7

--------------------------------------------------------------------------------

 
Executive is subject to the restrictive covenants contained in the Factiva Long
Term Incentive Plan (a copy of, or excerpts from, the relevant portions of which
Executive has provided to the Company) and (iii) upon the execution and delivery
of this Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms.  EXECUTIVE
HEREBY ACKNOWLEDGES, AGREES AND REPRESENTS THAT EXECUTIVE HAS CONSULTED WITH
INDEPENDENT LEGAL COUNSEL REGARDING EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE TERMS OF THE RELEASE ATTACHED AS EXHIBIT A AND THAT
EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED HEREIN AND
THEREIN.
 
10.  Survival.  The last sentence of Section 3(h) and the provisions of Section
3(g) and Sections 4 through 20, inclusive, shall survive and continue in full
force in accordance with their terms notwithstanding the termination of the
Employment Period.
 
11.  Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service with confirmation of delivery, sent by facsimile (with evidence of
transmission) or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
 
To Executive:
 
Kristine Breuer
5 Winchester Court
Tabernacle, New Jersey 08088


 
with a copy (which shall not constitute notice) to:
 
Robin Bond, Esq.
Transition Strategies, LLC
88 Militia Hill Drive
Wayne, PA  19087
Facsimile No.:                                (610) 640-3736
 
To the Company:
 
Burlington Coat Factory Warehouse Corporation
 
1830 Route 130
 
Burlington, New Jersey 08016
 
Attention: General Counsel
 
Facsimile No.:  (609) 239-9675
 
with copies (which shall not constitute notice) to:
 
Bain Capital Partners, LLC
 
111 Huntington Avenue
 
Boston, Massachusetts 02199
 
Attention: Jordan Hitch
 
Facsimile No.: (617) 516-2010
 
Kirkland & Ellis LLP
 
153 East 53rd Street
 
New York, NY 10022
 
Attention:                      Josh Korff, Esq.
 
Facsimile No.:  (212) 446-6460
 
 
8

--------------------------------------------------------------------------------

 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day following delivery to the overnight courier
service, if given by facsimile, when such facsimile is transmitted to the
applicable fax number specified above and the appropriate facsimile confirmation
is received, or if so mailed, on receipt.
 
12.  Complete Agreement.  This Agreement and those other documents expressly
referred to herein embody the complete agreement and understanding among the
parties hereto and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way.
 
13.  Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
 
14.  Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns; provided, that the services provided by Executive
under this Agreement are of a personal nature and rights and obligations of
Executive under this Agreement shall not be assignable.
 
15.  Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.  In furtherance of the foregoing, the internal law of the State of New
York shall control the interpretation and construction of this Agreement, even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.
 
16.  Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 11 SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION
16.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND STATE OF NEW
YORK IN THE BOROUGH OF MANHATTAN AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
 
17.  Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL, EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
18.  Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
19.  Key Man Life Insurance.  The Company may apply for and obtain and maintain
a key man life insurance policy in the name of Executive together with other
executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be the Company.  Executive shall submit to physical
examinations and answer reasonable questions in connection with the application
and, if obtained, the maintenance of, as may be required, such insurance policy.
 
20.  Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments).  In the event the Company requires Executive’s
cooperation in accordance with this section after the termination of the
Employment Period, the Company shall reimburse Executive for all of Executive’s
reasonable costs and expenses incurred, in connection therewith, plus pay
Executive a reasonable amount per day for Executive’s time spent.
 
21.  Initial Option Grant  Executive shall be entitled to an option grant of
10,000 Units of the securities of Burlington Coat Factory Holdings, Inc.
(“Holdings”), each Unit consisting of nine shares of Class A Common Stock and
one share of Class L Common Stock of Holdings, as such securities may be
constituted at the time of grant or modified by Holdings from time to
time.  Such grant shall be in three tranches.  The first tranche shall consist
of 3,333 Units and be exercisable at the fair market value of the underlying
securities on the date of the grant as determined by the Board of Directors of
the Company (or its Compensation Committee); the second tranche shall consist of
3,333 Units and shall be exercisable at $180 per Unit; and the third tranche
shall consist of 3,334 Units and shall be exercisable at $270 per Unit.  Such
grant shall also be subject to the terms and conditions of the plan under which
such options may be granted and the terms and conditions of the grant award.
 
*   *   *   *   *
 

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 


 
 
BURLINGTON COAT FACTORY WAREHOUSE CORPORATION
 
By:
 /s/ Mark Nesci
 
Name:  Mark Nesci
 
Title:    President
     
EXECUTIVE
/s/:  Kristine Breuer
Kristine Breuer
 



 

11

--------------------------------------------------------------------------------





 
Exhibit A
 
GENERAL RELEASE
 
I, [__________], in consideration of and subject to the performance by
Burlington Coat Factory Warehouse Corporation, a Delaware corporation (together
with its subsidiaries, the “Company”), of its obligations with respect to the
payment of severance pursuant to Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5)
of the Employment Agreement, dated as of [       ], 2007 (the “Agreement”) and
this General Release (the “General Release”), do hereby release and forever
discharge as of the date hereof the Company, its subsidiaries and affiliates and
all present and former directors, officers, agents, representatives, employees,
successors and assigns of the Companies and their subsidiaries and affiliates
and the Company’s direct and indirect owners (collectively, the “Released
Parties”) to the extent provided below.
 
1.  
I understand that any payments paid to me under Sections 4(b)(i)(3), 4(b)(i)(4)
and 4(b)(i)(5) of the Agreement represent consideration for signing this General
Release and are not salary or wages to which I was already entitled. I
understand and agree that I will not receive the payments specified in Sections
4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release or Sections 5, 6 or 7 of the
Agreement.  Such payments will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates.  I also acknowledge and
represent that I have received all salary, wages and bonuses that I am entitled
to receive (as of the date hereof) by virtue of any employment by the Company.

 
2.  
Except as provided in paragraphs 4, 12 and 13 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 
3.  
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 
4.  
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my engagement and employment by, and separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).

 
 
 

--------------------------------------------------------------------------------

 
5.  
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to make any
payments pursuant to the terms of Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5)
of the Agreement.  I further agree that in the event I should bring a Claim
seeking damages against the Company or any other Released Party, or in the event
I should seek to recover against the Company or any other Released Party in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release.

 
6.  
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 
7.  
I agree that I will forfeit all amounts payable by the Company pursuant to
Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement if I challenge
the validity of this General Release.  I also agree that if I violate this
General Release by suing the Company or the other Released Parties, I will
return all severance payments received by me pursuant to Sections
4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement.

 
8.  
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other advisor I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 
9.  
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 
10.  
I agree that, as of the date hereof, I have returned to the Company any and all
property, tangible or intangible, relating to its business, which I possessed or
had control over at any time (including, but not limited to, company-provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that I shall not retain any copies, compilations, extracts, excerpts,
summaries or other notes of any such manuals, files, documents, records,
software, customer data base or other data other than such documents as are
generally or publicly known; provided, that such documents are not known as a
result of my breach or actions in violation of the Agreement or this General
Release.

 
11.  
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof or any other rights or claims I may have against
the Company or any Released Party arising after the date hereof.

 
12.  
Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
13.  
As set forth in Section 10 of the Agreement, Sections 4 through 20 of the
Agreement, inclusive, survived the termination of my employment and are
incorporated herein and made part hereof.

 
 
2

--------------------------------------------------------------------------------

 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
(i)  
I HAVE READ IT CAREFULLY;

 
(ii)  
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963 AND THE AMERICANS WITH DISABILITIES ACT OF 1990;

 
(iii)  
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
(iv)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
(v)  
I HAVE HAD AT LEAST 21 DAYS (OR 45 DAYS, AS REQUIRED BY LAW) FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __,
_____ TO CONSIDER IT AND THE CHANGES MADE SINCE THE _______________ __, _____
VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY (OR 45-DAY, AS APPLICABLE) PERIOD;

 
(vi)  
ANY CHANGES TO THE AGREEMENT SINCE [_______, 2007] EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST.

 
(vii)  
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED WITHOUT NOTICE OF ANY SUCH REVOCATION HAVING
BEEN RECEIVED BY THE COMPANY;

 
(viii)  
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
(ix)  
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 


 
DATE:  _____________                                                                           ____________________________________
 


 

3

--------------------------------------------------------------------------------


